11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

In re Eddie Dale Underwood,                  * Original Mandamus Proceeding

No. 11-22-00160-CR                           * June 30, 2022

                                             * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that Relator’s
petition for writ of mandamus should be denied. Therefore, in accordance with
this court’s opinion, the petition for writ of mandamus is denied.